Citation Nr: 0306705	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  93-00 037	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability secondary to bronchial asthma.

2.  Entitlement an increased evaluation for bronchial 
asthmatic currently rated as 60 percent disabling.

3.  Entitlement to an earlier effective date for a total 
rating compensation purposes based on individual 
unemployability, prior to July 16, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from June to October 1944.

This matter originally came before the Board of Veterans' 
Appeals (Board) from rating actions of the St. Petersburg, 
Florida Regional Office.  The case was transferred to the 
Nashville, Tennessee Regional Office (RO), which now has 
jurisdiction.  

This case was previously before the Board in July 1998 and 
remanded for additional development and adjudication.  It was 
then returned to the Board for further review.  A decision by 
the Board was entered on these issues in February 2003.  It 
was subsequently vacated by separate decision of the Board 
released at the same date.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
to October 1944.

2.	In February 2003 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in 
Nashville, Tennessee, that the veteran died on January [redacted], 
2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



